IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VASILIY BABICHEV,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5363

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 4, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Vasiliy Babichev, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.